



 
EXHIBIT 10.4
 


 
TO:        Mr. Uri Nissani
Defense Industries International, Inc. (the "Company")
12, Hamefalsim Street
Kiryat Arich — Petach Tikva — Ramat Gan 52121, Israel
 
FROM: Mr. Elie Gugenheim (the "Investor")
Avenida de las Fuentes No. 41-A, Desp. 1001/1002 Col. Lomas de Tecamachalco
Naucalpan de Juarez, Estado de Mexico
Mexico C.P. 53950
 
September 3, 2013
 
Dear Mr. Nissani:
 
Myself and the Company entered into that certain Subscription Agreement dated
March 7, 2013 (the "Subscription Agreement"). Pursuant to the letter dated June
3, 2013, we extended the time period for us to enter into a stock purchase
agreement pursuant to Section 8 of the Subscription Agreement (the "SPA"), and
the time period for me to make the investment contemplated by Section 1.2 of the
Subscription Agreement (the "Tranche 2 Investment") until September 9, 2013.
 
This letter is to confirm our agreement that we further extend the period for
(i) myself and the Company to enter into the SPA, and (ii) the time period for
me to make the Tranche 2 Investment, each until the later of (A) the date that
is 45 days from the date I receive from the Company complete and audited
financial statements for the years 2011, 2012 and for the nine months concluding
on September 30, 2013 (the "Financial Statements"), or (B) December 31, 2013.
The Company hereby covenants to deliver the Financial Statements to me no later
than October 31, 2013.
 
This letter also confirms our agreement that within thirty (30) days after the
date hereof, we will negotiate and enter into an amendment to the Subscription
Agreement that includes the terms and conditions set forth on the Term Sheet
attached hereto as Exhibit A. This letter further confirms our understanding
that, notwithstanding the extension above or the terms of the Subscription
Agreement, if we fail to enter into the amendment to the Subscription Agreement
as contemplated herein, Investor shall have the right, at its option, to realize
the "Contemplated Transaction" (as defined in the Subscription Agreement) at an
average price per share of the Company's stock that reflects the fifteen percent
(15%) discount provided pursuant to Section 10 of the Subscription Agreement.
Such fifteen percent (15%) discount shall also apply to any conversion
undertaken by Investor pursuant to a to be executed US $1 million Convertible
Promissory Note to evidence the Loan Agreement dated September 3, 2013, between
Investor and the Company.
 
Please indicate your acknowledgment of these terms by executing this letter in
the space provided below, and returning the signed copy to me at the address
above.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
Term Sheet
 
Within thirty (30) days after the date of this letter, Investor and the Company
agree to enter into an amendment to the Subscription Agreement which shall
contain the following terms and conditions:
 
  1. 
A scheme for repayment of the Loan Agreements between the Company and
Intercambio Comercial, SA de CV, or between the Company and Investor, as
applicable, dated April 18, 2013, June 3, 2013, and September 3, 2013, or the
right of Investor to set off the amount outstanding under such loan agreements
against Investor's investment obligations under the Subscription Agreement, or
the right of Investor to demand repayment of such loans in accordance with the
terms and conditions of each Loan Agreement.

 
2.  
Provisions related to the conversion into non-voting stock, at Investor's
option, of a to be executed US $1 million Convertible Promissory Note to
evidence the Loan Agreement between Investor and the Company dated September 3,
2013. The parties agree that upon the conversion of all of the then-outstanding
notes and loans by Investor, as well as the consummation of all of the
transactions contemplated by the Subscription Agreement, Investor would own
33.33% of the voting stock, and 11.11% of the non-voting stock, of the Company.

 
3.  
In addition, Uri Nissani shall execute a formal guaranty of all obligations of
the Company to Investor, or his assigns, in form and substance satisfactory to
Investor.

 


 
Term Sheet
Page 1

 
 

--------------------------------------------------------------------------------

 




                                                             
Sincerely,
                             
/s/Elie Gugenheim
             
Eli Gugenheim

 


 


 



             
Acknowledged and Agreed By:
             
/s/Uri Nissani
     
Uri Nissani
     
President and CEO




